DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C §112(b) have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“Applicant respectfully states that an example embodiment of all of these elements are shown in Figure 14 and respectfully requests that this objection be withdrawn.”
Figure 14 does not recite a processor or, more specifically, whether a processor performs some or all of steps 1410-1470 of Figure 14.
Applicant’s second argument is as follows:
“Applicant respectfully notes that Huang Figures 1 and 2 and [Col 3, ins 5-25] nowhere teach or suggest Claim 1's "time point corresponds to half of an on-time period". 
Nowhere does Huang even mention Claim 1's element "half'. Huang instead seems to be more concerned with "the delay of the ramp signal" [Col 4, In 22] in response to "heavy load" and "light load conditions" [Col 3, lns 35-43]. 
In a next Non-Final Office Action, Applicant requests that the Office Action specifically which "point" in Huang's Figure 2 that is being equated to the above recited Claim 1 elements. 
Huang teaches that “FIG. 2 shows the waveforms of the output voltage Vout 210 and the ramp voltage Vramp 220 of the converter of FIG. 1. In a switching converter, the output voltage Vout experiences amplitude variations between a minimum and a maximum voltage, sometimes referred to as ripples”, (col. 3, lines 26-30).  Thus, Huang teaches continuously generating an inductor current (current corresponding to Vout).  Huang was not relied upon to teach the limitation “current sense logic to sense inductor current at a predetermined time point during operation of a constant on-time regulator” of claim 1 (see ¶9-11 of the 8/31/2021 Non-Final Rejection).
Since Huang’s inductor current is continuously generated during operation of a constant on-time regulator (Figure 1), then it is inherent that Huang’s inductor current is generated at every point in time within the operational time period of Huang’s constant on-time regulator, including half of the on-time period of the constant on-time regulator.  Note that the claim does not require that the generation of inductor current only occur at the predetermined time point, as previously stated in ¶17 of the 8/31/2021 Non-Final Rejection.
Applicant’s third argument is as follows:
“Regarding Sreenivas, the Office Action on page 5 states "given the sampling at 20ns intervals, a sample exists that is substantially half of an on-time period, as understood by examination of Figure 3)." 
Office Action is again taking Official Notice and interjecting a speculative statement (i.e. "sample exists that is substantially half') when there is nothing in Figure 3 that teaches or suggests Claim 1's "determine output current ... based on ... time ... corresponds to half of an on-time period". 
Nowhere does Sreenivas even mention Claim 1's element "half'. Sreenivas also does not anywhere mention an "on-time period" to which a "half of an on-time period" can even be determined. Random 20ns sampling as stated in the Office Action (e.g. " substantially") is unlikely to even be at "half of an on-time period". If Sreenivas operated according to the Office Action's characterization, then Sreenivas' circuit would only "randomly work".  
As previously stated in the 8/21/2021 Non-Final Rejection, Sreenivas teaches current sense logic 110 configured to sense inductor current (IL) at a plurality of predetermined time points (e.g., 20ns intervals, [0070]).  One or more of these sampling “any suitable sample time can be used.”
Applicant has not demonstrated why the sensing of inductor current at half of an on-time period amounts to more than intended use or the mere selection of an optimum value of a result effective variable, which cannot be relied upon for patentability.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Applicant’s [0043] teaches that 1) since the full on-time period of the power transistor is a known fixed constant value, the half point is also a known fixed constant value and 2) because the current into the inductor 30 rises substantially linearly, then the end point of the half on-time period corresponds to the mid-point of the inductor ripple current.  However, this linear relationship between current and on-time period remains true at any point within the on-time period.  In other words, there is no distinct advantage that can be found within Applicant’s Specification for using the said half point over any other point in the on-time period, other than said half point corresponds to an average current over the on-time period.  However, since the aforementioned relationship is linear, one of ordinary skill in the art would understand that the average current could be derived using a plurality of sampling intervals over the on-time period, e.g., by the sampling intervals as taught in Sreenivas’ Figure 3.  Regardless, an average current is not required by claims 1 or 11.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
Applicant’s fourth argument is as follows:
Sreenivas instead "uses the magnitude of the input voltage and the magnitude of the 
output voltage to emulate current flowing through the inductor of the power supply circuit" as stated in the [Abstract]. 
Sreenivas is nowhere "sense inductor current" as recited in Claim 1, but is instead only "emulating" current based on "input" and "output" voltages. 
The Office Action is aware of this lack of teaching or suggestion in Huang and 
Sreenivas since on page 5 the Office Action attempts to bolster the earlier speculative and Official Notice statements by saying "It is further noted that the claim does not require that inductor current be sensed only at a predetermined time point, i.e., the claim does not exclude continuous sensing." 
Applicant respectfully states that Claim 1 clearly recites "determine output current ... based on ... time ... corresponds to half of an on-time period" and neither Huang nor Sreenivas clearly (or even vaguely) teach or suggest such a technique for "current monitor".
The driver 10, switching circuit 20, inductor 30, CL and RL of Applicant’s Figure 1 are arranged substantially identical to that of driver 155, switching circuit 242 and 246, inductor 144, capacitor C0 and resistive load 118.  Looking at Figure 3, it can be understood by examination that half of the on-time period (when PWM=1) corresponds to the average value of the actual current IL.  
By Applicant’s own admission, the current rises linearly through the on-time (as also shown in Sreenvas’ Figure 3).  Sreenivas’ [0067] teaches, regarding Figure 3, that “during samples when PWM is equal to a logic high (such as when the high side switch circuitry 242 is activated and the low side switch circuitry 246 is deactivated), the change in the inductor current 144 is di=Vin−Vout. Recall that the emulator circuit 140 receives inputs including input voltage 230 (Vin) and output voltage 280 (Vout). The computer processing hardware 110 adds the change in inductor current value, di (representing delta current for the corresponding sample), to the current value stored in a buffer 170.”  Hence, the value generated by 110 (i.e., di+current value) is a sensed current.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor configured to determine the output current by calculating an average value of the output current based on the on-time period, an off-time period, and a skip period, and the inductor current sensed at half the on time period” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,186,967) in view of Sreenivas et al (US 2016/0036326).
For claim 1, Huang teaches (Figures 1-2) generating an inductor current (current corresponding to Vout) at a predetermined time point (as understood by examination of Figures 1 and 2) during operation of a constant on-time regulator (col. 3, lines 5-25) wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (as understood by examination of Figures 1 and 2 and by col. 3, lines 5-25).
Huang fails to distinctly disclose:
a current monitor comprising current sense logic and a processor as claimed.
However, Sreenivas teaches:
a current monitor (140), comprising: 
current sense logic (110) configured to sense inductor current (IL) at a predetermined time point during operation of a regulator (at 20ns intervals, [0070]); and 
a processor (170) configured to determine output current of the regulator based on inductor current sensed at the predetermined time point ([0070]), wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (given the sampling at 20ns intervals, a sample exists that is substantially half of an on-time period, as understood by examination of Figure 3).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Sreenivas’ current monitor with Huang’s regulator since digitally measuring a current through an inductor is less complex and less noisy than a physical measurement ([0006], Sreenivas).
It is further noted that the claim does not require that inductor current be sensed only at a predetermined time point, i.e., the claim does not exclude continuous sensing.
For claim 2, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 1 and Huang further teaches:
the constant on-time regulator is operating in continuous conduction mode (as understood by examination of Figure 2) and the output current is equal to the inductor current sensed at half the on-time period 
For claim 3, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 2 and Huang further teaches:
a transistor coupled to the inductor of the constant on-time regulator is switched on during the on-time period to generate the inductor current (105, Figure 1).
For claim 10, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 1 and Huang further teaches that:
the constant on-time regulator is a buck regulator or a boost regulator (as understood by examination of Figure 1).
For claim 11, Huang teaches (Figures 1-2) generating an inductor current (current corresponding to Vout) at a predetermined time point (as understood by examination of Figures 1 and 2) during operation of a constant on-time regulator (col. 3, lines 5-25) wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (as understood by examination of Figures 1 and 2 and by col. 3, lines 5-25).
Huang fails to distinctly disclose:
a current monitor comprising current sense logic and a processor as claimed.
However, Sreenivas teaches:
a current monitor (140), for: 
identifying a predetermined time point for a regulator (20ns intervals, [0070]);
detecting start of an on-time period of the regulator (via VOUT--, as understood by examination of Figure 1);
sensing inductor current (IL) at the predetermined time point of the on-time period (at 20ns intervals, [0070] and Figure 3); and 
determining output current of the regulator based on inductor current sensed at the predetermined time point ([0070]), wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (given the sampling at 20ns intervals, a sample exists that is substantially half of an on-time period, as understood by examination of Figure 3).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Sreenivas’ current monitor with Huang’s regulator since digitally measuring a current through an inductor is less complex and less noisy than a physical measurement ([0006], Sreenivas).
For claim 12, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 11 and Huang further teaches:
the constant on-time regulator is operating in continuous conduction mode (as understood by examination of Figure 2) and the output current is equal to the inductor current sensed at half the on-time period (as understood by the combination of Huang and Sreenivas as defined above).
For claim 13, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 12 and Huang further teaches:
a transistor coupled to the inductor of the constant on-time regulator is switched on during the on-time period to generate the inductor current (105, Figure 1).
For claim 20, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 11 and Huang further teaches that:
the constant on-time regulator is a buck regulator or a boost regulator .
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,186,967) in view of Sreenivas et al (US 2016/0036326) and Lim (US 2009/0243577)
For claim 4, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 1 but fails to teach the use of a discontinuous conduction mode.
However, Lim teaches in [0004] that “a switching regulator can operate in 2 modes: 1) discontinuous conduction mode (DCM) and 2) continuous conduction mode (CCM). However, even though a switching regulator is designed to operate in CCM, it can go into DCM when load condition is small.”
Before the effective filing date of the invention it would have been understood to one of ordinary skill in the art that Huang’s regulator is capable of being operated in both a continuous conduction mode and a discontinuous conduction mode in view of Lim.
Thus, the combination of Huang and Sreenivas as defined above is capable of being used such that Sreenivas’ current monitor monitors the inductor current of Huang when operating in a discontinuous conduction mode.
For claim 14, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 11 but fails to teach the use of a discontinuous conduction mode.
However, Lim teaches in [0004] that “a switching regulator can operate in 2 modes: 1) discontinuous conduction mode (DCM) and 2) continuous conduction mode (CCM). However, even though a switching regulator is designed to operate in CCM, it can go into DCM when load condition is small.”
Before the effective filing date of the invention it would have been understood to one of ordinary skill in the art that Huang’s regulator is capable of being operated in both a continuous conduction mode and a discontinuous conduction mode in view of Lim.
Thus, the combination of Huang and Sreenivas as defined above is capable of being used such that Sreenivas’ current monitor monitors the inductor current of Huang when operating in a discontinuous conduction mode.
Regarding claims 4 and 14, note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic .
Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849